Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Naughton on 8/10/2022.

The application has been amended as follows: 
The claims have been amended as the following:
1.(Currently Amended) An active noise control system for reducing noise, the active noise control system comprising:
a position detection unit configured to detect a listening position that is a position at which a user listens to a sound;
a control unit;
a speaker configured to output a noise cancel sound;
a microphone configured to detect an error signal;
at least one auxiliary filter configured to receive a noise signal representing noise and to generate and output a correction signal by applying a transfer function which is set in the auxiliary filter to the noise signal;
an error correction unit configured to correct an error signal that is an output of the microphone with the correction signal output from the auxiliary filter and output a corrected error signal;
an adaptive filter configured to receive the noise signal and perform an adaptive operation using the corrected error signal output by the error correction unit to generate a cancel signal provided to the speaker, which outputs the noise cancel sound; and
 	a storage unit configured to store a plurality of noise cancel positions and setting information for setting an adaptive filter initial transfer function corresponding to each of the noise cancel positions in the adaptive filter, wherein
when the position detection unit detects a change in the listening position of the user, the control unit identifies the noise cancel position from among the plurality of noise cancel positions that matches the changed listening position, sets an auxiliary filter with a transfer function set in advance that corresponds to the matched noise cancel position, and performs a switching operation of updating a transfer function of the adaptive filter to the initial transfer function corresponding to the matched noise cancel position by using the stored setting information;
wherein in a state in which the adaptive operation of the adaptive filter is stopped
in the switching operation and an auxiliary filter with a transfer function set in advance that corresponds to the matched noise cancel position is set, the control unit gradually changes the transfer function of the adaptive filter to an adaptive filter initial transfer function corresponding to the matched noise cancel position, updates the transfer function of the adaptive filter to the adaptive fitter initial transfer function, and then restarts the adaptive operation of the adaptive filter.

2. (Cancelled)

3. (Currently Amended) The active noise control system according to claim [2] 1, wherein
an adaptive filter initial transfer function corresponding to each of the noise cancel positions is a transfer function that generates a noise cancel sound with which the adaptive filter cancels noise at a noise cancel position corresponding to the adaptive filter initial transfer function under a standard environment when the adaptive filter initial transfer function is set, where the standard environment comprises environmental conditions at a time of learning processing, and
a transfer function of the auxiliary filter corresponding to each of the noise cancel positions is a transfer function that, when the transfer function of the auxiliary filter is set, the auxiliary filter outputs a correction signal in which an error signal that is an output of the microphone is corrected by an error correction unit so that a difference between a noise cancel position corresponding to the transfer function of the auxiliary filter and a position of the microphone is compensated.

4.(Currently Amended) The active noise control system according to claim [2] 1, wherein
an adaptive filter initial transfer function corresponding to each of the noise cancel positions is a transfer function that is learned by using a learning microphone disposed al a noise cancel position corresponding to the adaptive filter initial transfer function and with which the adaptive filter generates a noise cancel sound that cancels noise at the corresponding noise cancel position, and a transfer function for an auxiliary filter corresponding to each of the noise cancel positions is a transfer function learned in advance as a transfer function with which the auxiliary filter outputs a correction signal for correcting the error signal to 0 in an error correction unit in a state where the transfer function of the adaptive filter is fixed to the adaptive filter initial transfer function corresponding to the noise cancel position.

5.(Original) The active noise control system according of claim 4, wherein
the position detection unit detects a position of a head or an ear of a user seated on a predetermined seat of an automobile as the listening position.

6. (Currently Amended) An active noise control system for reducing noise, the active noise control system comprising:
a position detection unit configured to detect positions of left and right ears of a user;
a control unit;
two noise control systems comprising a right ear noise control system and a left ear noise control system; and

a storage unit, wherein
each noise control system includes:
a speaker configured to output a noise cancel sound;
a microphone configured to detect an error signal;
at least one auxiliary filter configured to receive a noise signal representing noise and to generate and output a correction signal by applying a transfer function set in the auxiliary filter to the noise signal;
an error correction unit configured to correct an error signal that is an output of the microphone with the correction signal output from the auxiliary filter and outputs the corrected error signal; and
an adaptive filter configured to receive the noise signal and perform an adaptive operation using the corrected error signal output from the error correction unit of the right ear noise control system and a corrected error signal output from the error correction unit of the left ear noise control system to generate a cancel signal provided to the speaker, which outputs the noise cancel sound,
the storage unit stores a plurality of noise cancel position sets comprising a first noise cancel position and a second noise cancel position as a noise cancel position set, and setting information for setting a first adaptive filter initial transfer function and a second adaptive filter initial transfer function corresponding to each noise cancel position set to an adaptive filter of the right ear noise control system and to an adaptive filter of the left ear noise control system respectively, and
when the position detection unit detects a change in the position of the left and right ears of the user, the control unit identifies the noise cancel position set from among the plurality of noise cancel position sets that matches the changed position and performs a switching operation of setting an auxiliary filter of each of the right ear noise control system and the left ear noise control system with a transfer function set in advance that corresponds to the matched noise cancel position set, and updating a transfer function of the adaptive filter of each of the right ear noise control system and the left ear noise control system to the respective first adaptive filter initial transfer function and second adaptive filter initial transfer function corresponding to the matched noise cancel position set by using the stored setting information; wherein
in the switching operation, the control unit is configured to,
in a state where an auxiliary filter that stops an adaptive operation of the adaptive filers of the right ear noise control system and the left ear noise control system and outputs a correction signal to the error correction unit of the right ear noise control system is an auxiliary filter in which a transfer function for a first auxiliary fitter corresponding to the matched noise cancel position set is set, and an auxiliary filter that outputs a correction signal to the error correction unit of the left ear noise control system is an auxiliary filter in which a transfer function for a second auxiliary filter corresponding to the matched noise cancel position set is set,
update a transfer function of an adaptive filter of the right ear noise control system to a first adaptive fitter initial transfer function corresponding to the matched noise cancel position set by gradually changing the transfer function to the first adaptive filter initial transfer function, update a transfer function of an adaptive filter of the left ear noise control system to a second adaptive filter initial transfer function corresponding to the matched noise cancel position set by gradually changing the transfer function to the second adaptive filter initial transfer function, and then resume an adaptive operation of the adaptive fitters of the right ear noise control system and the left ear noise control system.

7. (Cancelled)

8. (Currently Amended) The active noise control system according to claim [7] 6, wherein
the matched noise cancel position set is a noise cancel position set in which a position of the right ear of the user detected by the position detection unit is matched with the first noise cancel position, and a position of the left ear of the user detected by the position detection unit is matched with the second noise cancel position,
the first adaptive filter initial transfer function and the second adaptive filter initial transfer function corresponding to each of the noise cancel position sets are transfer functions for generating a noise cancel sound with which adaptive filters of the right ear noise control system and the left ear noise control system cancel noise at the first noise cancel position and the second noise cancel position of a noise cancel position set corresponding to the first adaptive filter initial transfer function and the second adaptive filter initial transfer function under a standard environment when the first adaptive filter initial transfer function is set to the right ear noise control system and the second adaptive filter initial transfer function is set to the left ear noise control system, where the standard environment comprises environmental conditions at a time of learning processing, and
a transfer function for a first auxiliary filter corresponding to each of the noise cancel position sets is a transfer function with which, when the transfer function for the first auxiliary fitter is set in the right ear noise control system, the auxiliary filter outputs a correction signal in which an error signal that is an output of the microphone is corrected by an error correction unit such that a difference between a first noise cancel position of a noise cancel position set corresponding to the transfer function for the first auxiliary filter and a position of a microphone is compensated, and a transfer function for a second auxiliary filter corresponding to each of the noise cancel position sets is a transfer function with which, when the transfer function for the second auxiliary filter is set in the left ear noise control system, the auxiliary filter outputs a correction signal in which an error signal that is an output of the microphone is corrected by an error correction unit such that a difference between a second noise cancel position of a noise cancel position set corresponding to the transfer function for the second auxiliary fitter and a position of a microphone is compensated.

9. (Currently Amended) The active noise control system according to claim [7] 6, wherein
the first adaptive filter initial transfer function and the second adaptive filter initial transfer function corresponding to each of the noise cancel position sets are transfer functions generated by the adaptive filters of the right ear noise control system and the left ear noise control system for noise cancel sounds that cancel noise at the first noise cancel position and the second noise cancel position of the corresponding noise cancel position set, the noise cancel sounds having been learned using the first learning microphone arranged at the first noise cancel position of the noise cancel position set and the second learning microphone arranged at the second noise cancel position of the noise cancel position set, and
in a state where a transfer function of the adaptive filter of the right ear noise control system is fixed to the first adaptive fitter initial transfer function corresponding to the first noise cancel position of the noise cancel position set and a transfer function of the adaptive filter of the left ear noise control system is fixed to the second adaptive filter initial transfer function corresponding to the second noise cancel position of the noise cancel position set, in the right ear noise control system, the transfer function for the first auxiliary filter corresponding to each of the noise cancel position sets is a transfer function learned in advance as a transfer function with which the auxiliary filter outputs a correction signal for correcting the error signal to 0 in an error correction unit, and in a state where a transfer function of an adaptive filter of the right ear noise control system is fixed to the first adaptive filter initial transfer function corresponding to the first noise cancel position of the noise cancel position set and a transfer function of an adaptive filter of the left ear noise control system is fixed to the second adaptive filter initial transfer function corresponding to the second noise cancel position of the noise cancel position set, in the left ear noise control system, the transfer function for the second auxiliary filter corresponding to each of the noise cancel position sets is a transfer function learned in advance as a transfer function with which the auxiliary filter outputs a correction signal for correcting the error signal to 0 in an error correction unit.

10. (Original) The active noise control system according to claim 9, wherein
the position detection unit detects positions of left and right ears of a user seated on a predetermined seat of an automobile.



The amendment above is necessary to overcome the prior art in the record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654